Case 9:15-cr-80157-KAM Document 50 Entered on FLSD Docket 12/08/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 15-80157-CR-MARRA


  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  ANTONIO BERNARD GAYNUS,

        Defendant.
  _____________________________/

                         ORDER AFFIRMING MAGISTRATE JUDGE=S
                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon the Petition for Summons for Offender Under

  Supervision [DE’s 41 and 42] and the Magistrate Judge=s Report and Recommendation [DE 49].

  The Court has considered the Report and Recommendation, the pertinent parts of the record, and

  being otherwise fully advised in the premises it is

         ORDERED and ADJUDGED that Magistrate Judge=s Report and Recommendation is

  hereby ADOPTED and AFFIRMED. The Petition for Summons [DE’s 41 and 42] is

  DISMISSED.

         DONE and ORDERED at West Palm Beach, Florida, this 8th day of December, 2020.




                                                            KENNETH A. MARRA
                                                            United States District Judge


  Copies furnished to:

  Magistrate Judge Bruce Reinhart
Case 9:15-cr-80157-KAM Document 50 Entered on FLSD Docket 12/08/2020 Page 2 of 2




  All counsel
